NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-6032-17T4

EXCELSIOR LUMBER CO., INC.,

          Plaintiff,

v.

VAN PEENEN LANDSCAPE
CONTRACTORS, and VAN
PEENEN CONTRACTORS, INC.,

          Defendants,

and

SECOND GEN CATERING CO.,
INC., and 691 POMPTON
AVENUE REALTY, LLC,

     Defendants-Respondents.
_______________________________

SECOND GEN CATERING CO.,
INC., and 691 POMPTON
AVENUE REALTY, LLC,

          Plaintiffs-Respondents,

v.
RAYMOND VAN PEENEN, SUSAN
A. VAN PEENEN, VAN PEENEN
CONTRACTORS, INC., VAN
PEENEN CONSTRUCTION, LLC,
VAN PEENEN LANDSCAPE
CONTRACTORS, INC., ASHLIN
EARTH MATERIALS, INC.,
WILKSTONE, LLC, WOY TECH, INC.,
EXCELSIOR LUMBER COMPANY,
INC., TRANE, U.S., INC., UNITED
RENTALS NORTH AMERICA,
INC., UNITED AUTOMATIC FIRE
SPRINKLER, INC., and JP MORGAN
CHASE BANK, N.A.,

      Defendants,

and

TRI-STATE FOLDING
PARTITIONS, INC.,

     Defendant-Appellant.
___________________________________

           Argued telephonically June 7, 2019 – Decided July 9, 2019

           Before Judges Koblitz, Currier and Mayer.

           On appeal from the Superior Court of New Jersey, Law
           Division, Essex County, Docket Nos. L-5989-11 and
           L-6194-11.

           Robert K. Chewning argued the cause for appellant
           (McLaughlin & Nardi, LLC, attorneys; Maurice W.
           McLaughlin and Robert K. Chewning, on the briefs).



                                                                       A-6032-17T4
                                    2
             Theodore S. Smith argued the cause for respondents
             (Drinker Biddle & Reath, LLP, attorneys; Kenneth J.
             Wilbur and Theodore S. Smith, on the brief).

PER CURIAM

       Defendant Tri-State Folding Partitions, Inc. (Tri-State) appeals from two

orders, March 13, 2015 and August 6, 2018, granting summary judgment to

plaintiffs Second Gen Catering Co., Inc. and 691 Pompton Avenue Realty, LLC

(collectively, the Grove Owners). We affirm both orders.

       In October 2009, the Grove Owners hired a general contractor, Van

Peenen Contractors, Inc. (Van Peenen), to construct a banquet and catering

facility.   The original contract price to construct the banquet facility was

$13,801,732.     The Grove Owners subsequently expanded the scope of Van

Peenen's construction work, agreeing to an increased contract price of

$15,934,567.1

       Van Peenen invoiced the Grove Owners for completed construction work

and submitted applications for payment. On February 24, 2011, Van Peenen

submitted payment application No. 48.2       In that application, Van Peenen


1
  Tri-State, one of many contractors hired by Van Peenen to complete the
banquet facility, installed folding partitions.
2
  Based on subsequent events, payment application No. 48 was the last request
for payment submitted to the Grove Owners by Van Peenen.
                                                                        A-6032-17T4
                                       3
certified the total contract price was $15,470,000, and claimed the Grove

Owners had a balance due of $419,337.90.

      In May 2011, several subcontractors alleged Van Peenen failed to pay

them and filed construction liens against the banquet facility. In its June 2, 2011

construction lien, Tri-State asserted it was owed $169,920.50 by Van Peenen.

Based on the lien claims, on June 7, 2011, the Grove Owners terminated the

contract with Van Peenen.

      The Grove Owners filed a complaint against Van Peenen alleging

fraudulent misrepresentation, conversion, violations of the New Jersey

Consumer Fraud Act, N.J.S.A. 56:8-1 to -210, fraudulent conveyance, breach of

contract, and other claims. In the complaint, the Grove Owners also sought to

discharge the construction liens filed by the subcontractors.3

      Tri-State filed an answer and counterclaim. Tri-State alleged it was

entitled to payment from the Grove Owners based on breach of contract, unjust

enrichment, quantum meruit, and promissory estoppel.

      After the exchange of discovery, the Grove Owners filed a motion for

summary judgment. The Grove Owners claimed Tri-State's construction lien



3
   On appeal, Tri-State is the only subcontractor pursuing its construction lien
claim.
                                                                           A-6032-17T4
                                        4
was improper because it paid Van Peenen more than the earned value of the

work completed, and therefore no lien fund was available under the New Jersey

Construction Lien Law (Construction Lien Law), N.J.S.A. 2A:44A-1 to -38.

The Grove Owners also sought summary judgment based on the absence of any

contract with Tri-State.

       In opposition to the motion, Tri-State submitted certifications from its

principal, Peter Mucciolo, and his son, Peter Mucciolo III. In the Mucciolo

certifications, Tri-State claimed the Grove Owners orally admitted to owing

money and promised to pay Tri-State upon completion of the work at the banquet

facility.

       The motion judge granted the Grove Owners' motion for summary

judgment, finding there were no genuinely disputed material facts regarding the

lack of an available lien fund, Tri-State's quasi-contractual claims, or Tri-State's

claim based on promissory estoppel. Regarding Tri-State's contract claim, the

judge dismissed that claim without prejudice to any "claims based on

uncompensated work performed after Van Peenen's termination . . . ."

       As to the lack of a lien fund, the judge determined Van Peenen was paid

in full by the Grove Owners for the earned amount of the work completed prior

to Van Peenen's termination. The judge found payment application No. 48


                                                                            A-6032-17T4
                                         5
established the earned amount of the work at the banquet facility as of May 4,

2011, the date of the first filed lien claim, was $14,521,718.90. She also

determined the Grove Owners paid Van Peenen $15,050,500, more than the

earned amount of the work as of May 4, 2011, and thus no lien fund existed.

      The Grove Owners produced cancelled checks, receipts, and accounting

records to support the amount paid to Van Peenen as of May 4, 2011. Despite

the availability of these documents for review, Tri-State failed to proffer any

contrary evidence disputing the amount paid to Van Peenen by the Grove

Owners for the earned work as of May 4, 2011 to establish the existence of a

lien fund.

      The judge also rejected Tri-State's quasi-contract claims. She found any

purported agreement between the Grove Owners and Tri-State was a separate

agreement from the contract between Tri-State and Van Peenen. The judge held

Tri-State could not assert quasi-contract claims if it had a contract with the

Grove Owners. She further explained Tri-State was not entitled to restitution

based on quasi-contract "merely because the contractor with whom [it]

contracted fail[ed] to pay." 4


4
  In a March 13, 2015 order, the judge entered judgment in favor of Tri-State
and against Van Peenen in the amount of $169,920.50, which was the amount
owed by Van Peenen to Tri-State pursuant to their subcontract agreement.
                                                                       A-6032-17T4
                                      6
      In addition, the judge determined Tri-State's promissory estoppel claim

failed because the Grove Owners' alleged oral agreement to pay Tri-State was a

promise to be liable for the obligations of another and therefore had to be in

writing in accordance with the statute of frauds. See N.J.S.A. 25:1-15.       She

also found Tri-State improperly sought to impose liability against the Grove

Owners for work performed prior to Van Peenen's termination because the

amount sought by Tri-State against the Grove Owners "exactly match[ed] how

much [Tri-State was] seeking against Van Peenen."

      The judge left open the possibility of a claim by Tri-State based on a new

contract for work performed after Van Peenen's termination.

      In 2015, the Grove Owners and Van Peenen agreed to submit their dispute

to binding arbitration. 5   The arbitrator awarded the Grove Owners $685,990,

representing defective or incomplete work by Van Peenen. The judge confirmed

the arbitration award and entered a judgment for the Grove Owners in that

amount.




5
   The Grove Owners' complaint against Van Peenen claimed the work at the
banquet facility was defective and did not conform to the approved plans. The
Grove Owners also asserted Van Peenen's failure to pay the subcontractors
resulted in the filing of improper construction liens against the banquet facility
in excess of $1,250,000.
                                                                          A-6032-17T4
                                        7
         Tri-State then pursued its claims against the Grove Owners for contract

work purportedly performed by it after Van Peenen's termination. In connection

with those claims, the judge required Tri-State to produce all evidence upon

which it intended to rely.

        In 2018, the Grove Owners moved for summary judgment. The Grove

Owners argued it never had a contract with Tri-State and sought dismissal of

Tri-State's only remaining claim.

        Tri-State cross-moved for summary judgment, claiming the Grove Owners

promised to pay Tri-State for work completed after Van Peenen was fired.

Based on a certification from Peter Mucciolo, III, Tri-State asserted it had

meetings with principals of the Grove Owners post-termination of the general

contractor and relied on representations that Tri-State would be paid for all

work.

        In an August 6, 2018 order, a different motion judge granted the Grove

Owners' motion for summary judgment and denied Tri-State's motion. The

judge concluded Tri-State failed to adduce "competent evidence establishing a

substantial factual dispute" to support a claim that the Grove Owners had a

contract with Tri-State and agreed to pay Tri-State for work completed

subsequent to Van Peenen's termination.


                                                                        A-6032-17T4
                                        8
      The judge, after reviewing the 2018 summary judgment motions, found

Tri-State's motion for summary judgment set forth the same facts presented to

the prior judge in 2015. He compared the 2015 Mucciolo certifications to the

2018 Mucciolo certification and concluded the certifications presented the same

alleged conversations in support of Tri-State's supposed new contract with the

Grove Owners. The judge noted Tri-State supplied no evidence supporting the

"specific nature and extent of the work promised and actually performed at the

[banquet facility] pursuant to the putative new contract." The judge explained

"it is impossible to conclude that Tri-State has adduced facts on this motion

establishing a genuine dispute of material fact as to the existence of a new

contract."

      On appeal, Tri-State claims there are genuinely disputed issues of material

fact precluding summary judgment in favor of the Grove Owners. Tri-State also

contends it has meritorious claims against the Grove Owners based on breach of

contract, quantum meruit, unjust enrichment, and promissory estoppel.

      We review a trial court's decision granting summary judgment de novo,

employing the same standard used by the trial court. Templo Fuente De Vida

Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016).

Summary judgment should be granted only if the record demonstrates there is


                                                                         A-6032-17T4
                                       9
"no genuine issue as to any material fact challenged and that the moving party

is entitled to a judgment or order as a matter of law."        R. 4:46-2(c).     In

determining whether a summary judgment motion was properly granted, we

review the evidence, drawing "all legitimate inferences from the facts in favor

of the non-moving party." Globe Motor Co. v. Igdalev, 225 N.J. 469, 480 (2016)

(citing R. 4:46-2(c)).

      If no genuine issue of material fact exists, we then examine "whether the

trial court correctly interpreted the law." DepoLink Court Reporting & Litig.

Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App. Div. 2013) (quoting

Massachi v. AHL Servs. Inc., 396 N.J. Super. 486, 494 (App. Div. 2007)). We

accord no deference to the trial judge's legal conclusions. Nicolas v. Mynster,

213 N.J. 463, 478 (2013).

      In opposing a motion for summary judgment, a party must do more than

"point[] to any fact in dispute." Brill v. Guardian Life Ins. Co. of Am., 142 N.J.

520, 529 (1995). A plaintiff's self-serving assertion devoid of evidence based

on the record is insufficient to create a genuine issue of material fact for the

purposes of a summary judgment motion. Martin v. Rutgers Cas. Ins. Co., 346

N.J. Super. 320, 323 (App. Div. 2002).




                                                                          A-6032-17T4
                                       10
      We first consider Tri-State's argument that the 2015 motion judge erred in

determining no lien fund existed. Tri-State claims there were disputed issues of

material fact regarding the total amount the Grove Owners paid to Van Peenen

as of the date of the first filed lien claim. Tri-State further contends, without

reference to evidence in the record, that the Grove Owners paid Van Peenen less

than the earned amount of the work as of May 4, 2011.

      The primary purpose of the Construction Lien Law is to secure payment

to subcontractors and others who provide work, services, or materials pursuant

to a written contract. See NRG REMA, LLC v. Creative Envtl. Sols. Corp., 454

N.J. Super. 578, 587 (App. Div.), certifs. denied, 234 N.J. 577, and 235 N.J. 111

(2018). The secondary purpose of the Construction Lien Law is to protect

owners from paying more than once for the same work. See L & W Supply

Corp. v. DeSilva, 429 N.J. Super. 179, 183 (App. Div. 2012).

      Under the Construction Lien Law, a lien fund exists if a property owner

has paid the general contractor less than the value of the work completed .

N.J.S.A. 2A:44A-9(a).      A lien fund is limited to "the earned amount of the

contract between the owner and contractor minus any payments made prior to

service of a copy of the lien claim." N.J.S.A. 2A:44A-9(b)(1). "[N]o lien fund

exists, if, at the time of service of a copy of the lien claim, the owner . . . has


                                                                           A-6032-17T4
                                       11
fully paid the contractor for the work performed . . . ." N.J.S.A. 2A:44A-9(d);

see also Craft v. Stevenson Lumber Yard, Inc., 179 N.J. 56, 80 (2004) (holding

"[b]ecause the lien fund can only be based on what is actually owed, when

nothing is owed there can be no fund.") A property owner "should never be

subject to liens in an amount greater than the amount unpaid by the owner to its

prime contractor at the time the lien claim is filed." Labov Mech., Inc. v. E.

Coast Power, L.L.C., 377 N.J. Super. 240, 247 (App. Div. 2005).

      Here, the first construction lien was filed on May 4, 2011. In accordance

with the Construction Lien Law, the lien fund was limited to the difference

between the earned amount of the contract work performed by Van Peenen and

the amount paid by the Grove Owners to Van Peenen as of that date. Based on

the evidence, the judge found the earned amount of the work completed by Van

Peenen as of May 4, 2011 was $14,521,718.90. However, Van Peenen received

$15,050,500 in payment from the Grove Owners as of that date, which was more

than the earned amount of its work. Because nothing was owed to Van Peenen

as of May 4, 2011, the judge determined there was no available lien fund.

      Having reviewed the record anew, we agree the evidence supported the

judge's conclusion that the Grove Owners fully paid Van Peenen for the earned

amount of the work at the banquet facility as of May 4, 2011, and therefore no


                                                                        A-6032-17T4
                                      12
lien fund existed. Tri-State failed to present any competent evidence regarding

a different amount paid by the Grove Owners for work performed by Van Peenen

as of May 4, 2011.

      We next consider Tri-State's argument that the judge erred in granting

summary judgment and dismissing its contract claims against the Grove Owners.

Tri-State claims there were genuinely disputed material facts that precluded

summary judgment.

      A contract requires an "'offer and acceptance' by the parties, and the terms

of the agreement must 'be sufficiently definite [so] "that the performance to be

rendered by each party can be ascertained with reasonable certainty."'" GMAC

Mortg., LLC v. Willoughby, 230 N.J. 172, 185 (2017) (alteration in original)

(quoting Weichert Co. Realtors v. Ryan, 128 N.J. 427, 435 (1992)). There must

be an "unqualified acceptance to conclude the manifestation of assent."

Weichert Co. Realtors, 128 N.J. at 435-36 (quoting Johnson & Johnson v.

Charmley Drug Co., 11 N.J. 526, 539 (1953)).

      Tri-State claims it entered into an agreement with the Grove Owners after

Van Peenen's termination.      Tri-State relies on the self-serving Mucciolo




                                                                          A-6032-17T4
                                      13
certifications in support of its putative new contract with the Grove Owners.6

The judge reviewing the 2018 summary judgment motions found no evidence of

such a contract.    The judge concluded Tri-State merely asserted the same

statements and conversations detailed in the 2015 Mucciolo certifications to

support a new and separate contract between it and the Grove Owners. He

determined no new information was provided by Tri-State evidencing a new

contract with the Grove Owners after Van Peenen's termination.

      Based on our review of the record, no evidence supports Tri-State's claim

that the Grove Owners entered into an agreement to pay Tri-State for work

purportedly performed after Van Peenen's termination. Tri-State's lien claim, as

well as three of the Mucciolo certifications, stated Tri-State's last work at the

banquet facility was completed in May 2011, prior to Van Peenen's termination.

Thus, there is no competent and admissible evidence of an offer, acceptance,

and intent to be bound to the terms of any new contract between Tri-State and

the Grove Owners after Van Peenen was terminated.




6
  There were five Mucciolo certifications submitted to the trial court – three
submitted by Peter Mucciolo in 2015 when he was president of Tri-State, one
submitted by Peter Mucciolo, III in 2015 when he was a Tri-State employee, and
another by Peter Mucciolo, III in 2018 after he became president of Tri-State.
                                                                         A-6032-17T4
                                      14
      We next review Tri-State's argument that it is entitled to payment from

the Grove Owners based on quasi-contract theories, including quantum meruit

and unjust enrichment.

      Quantum meruit is a form of quasi-contractual recovery that "rests on the

equitable principle that a person shall not be allowed to enrich himself unjustly

at the expense of another." Starkey v. Estate of Nicolaysen, 172 N.J. 60, 68

(2002) (quoting Weichert Co. Realtors, 128 N.J. at 437). To recover under a

theory of quantum meruit, a party must establish: "(1) the performance of

services in good faith, (2) the acceptance of the services by the person to whom

they are rendered, (3) an expectation of compensation therefor, and (4) the

reasonable value of the services." Ibid. (quoting Longo v. Shore & Reich, Ltd.,

25 F.3d 94, 98 (2d Cir. 1994)). Courts may not impose additional contractual

obligations under quasi-contract theories "where there is a valid unrescinded

contract that governs their rights." Shalita v. Twp. of Washington, 270 N.J.

Super. 84, 90 (App. Div. 1994).

      Unjust enrichment requires a party to "show both that [the other party]

received a benefit and that retention of that benefit without payment would be

unjust." VRG Corp. v. GKN Realty Corp., 135 N.J. 539, 554 (1994) (quoting

Assocs. Commercial Corp. v. Wallia, 211 N.J. Super. 231, 243 (App. Div.


                                                                         A-6032-17T4
                                      15
1986)). The party seeking payment under an unjust enrichment theory must also

show it "expected remuneration from the defendant at the time it performed or

conferred a benefit on defendant and that the failure of remuneration enriched

defendant beyond its contractual rights." Ibid. (quoting Wallia, 211 N.J. Super.

at 244).

         Based on the record, Tri-State's quantum meruit claim fails because there

was never any basis for Tri-State to expect compensation from the Grove

Owners for work allegedly completed after Van Peenen's termination. Further,

Tri-State had a valid and enforceable contract with Van Peenen and recovered a

judgment against Van Peenen based on that contract.

         Similarly, Tri-State's unjust enrichment claim fails because there is no

credible evidence that Tri-State expected payment from the Grove Owners for

work performed after Van Peenen was terminated. Nor is there any proof that

Tri-State performed work at the banquet facility after the general contractor was

fired.

         We next consider Tri-State's argument that it is entitled to payment from

the Grove Owners based on promissory estoppel. To prove a claim based on

promissory estoppel, a party must show: "(1) a clear and definite promise; (2)

made with the expectation that the promisee will rely on it; (3) reasonable


                                                                          A-6032-17T4
                                        16
reliance; and (4) definite and substantial detriment." Toll Bros., Inc. v. Bd. of

Chosen Freeholders of Burlington, 194 N.J. 223, 253 (2008). Here, there is no

evidence that the Grove Owners promised to pay Van Peenen's contractual

obligation to Tri-State. To the contrary, the evidence demonstrates the Grove

Owners paid Van Peenen for Tri-State's subcontracted work.

      Based on the record, we are satisfied the motion judges in 2015 and 2018

correctly dismissed Tri-State's claims. Tri-State failed to provide any credible

or competent evidence establishing the requisite elements to prevail on its

claims. In addition, because no lien fund existed as of the date of the first filed

lien claim, dismissal of Tri-State's lien claim was proper.

      Affirmed.




                                                                           A-6032-17T4
                                       17